Order filed April 21, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00337-CR
                                  ____________

                       EX PARTE ALICIA BRUMANT


                   On Appeal from the 351st District Court
                           Harris County, Texas
                      Trial Court Cause No. 875141-B

                                   ORDER

      The clerk’s record was filed April 16, 2015. Our review has determined that
a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record reflects that the case was reset to February 25, 2015, and an
order denying relief was signed that day, but the record does not contain an order
signed February 25, 2015.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before May 4, 2015, containing the trial court’s order signed on or
about February 25, 2015, denying the application for writ of habeas corpus.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM